DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/27/2021 has been entered. Claims 1-2, 13, 15, 16 have been amended and claims 4, 12 have been cancelled. Therefore, claims 1-3, 5-11 and 13-20 are now pending in the application.

Claim Rejections - 35 USC § 112
Previous rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph has been withdrawn in light of applicant’s amendment to claim 2.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Janina Malone on 12/29/2021.

The recitation in claim 1, last line “second outer elements” has been replace with – second outer cooling elements--.
The recitation in claim 15, lines 4-5, “a second pin element including a second head positioned with the housing; and” has been replaced with -- a second pin element including a second head positioned with the housing;
inner cooling elements protruding from first head and inner cooling elements protruding from second head; and--.
Claim 16 has been cancelled.

Allowable Subject Matter
Claims 1-3, 5-11, 13-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art Bishel et al. (US — 6,260,873 B1) discloses Isolation Hitch comprising;
a housing (Fig: 2-3), which has a first housing element (21, Fig: 2-3) and a second housing element (21a, Fig: 2-3),
a first pin element (16c, fig: 2-3) for connection to a first plate part (16b, Fig: 2-3),
a second pin element (18c, Fig: 2-3) for connection to a second plate part (18b, Fig: 2-3), wherein
a first damping insert (22, Fig: 2-3) between the first pin clement (16b) and the second pin element (18b, Fig: 2-3),

a third damping insert (26, Fig: 2-3) between the second pin clement (18b, 18c) and the second housing element (21a, Fig: 2-3), and
teaching reference Towfiq (US — 5,895,013).discloses Low Frequency Noise Suppression System comprising:
the first damping insert and/or the second damping insert and/or the third damping insert each comprise a gel pad (19, Fig: 1-2) and two damping plates (14, 16, Fig: 1-2) on either side of the gel pad (A damping material 19 is disposed between the first constraining layer 14 and the second constraining layer 16. As presently embodied, the damping material 19 comprises a viscoelastic substance or alternatively, a viscous fluid substance. The viscoelastic substance, viscous fluid substance, or similar damping substances, either alone or in combination, may be loaded with granular materials to increase an internal friction of the damping layer 19, Col: 3, Ln: 65 — Col: 4, Ln: 5, Fig: 1-2).
However, prior art and teaching reference fail to disclose the first housing comprises outwardly protruding first outer cooling elements and/or the second housing element comprises outwardly protruding second outer cooling elements.
Prior art and teaching reference fail to disclose or suggest these limitations recited in independent claim 1. Therefore, independent claim 1 is allowable. Claims 2-3, 5-11, 13-14 are also allowable by virtue of their dependencies from claim 1.
Further, prior art and teaching reference fail to disclose inner cooling elements protruding from second head which recited in independent claim 15. Therefore, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/SAN M AUNG/           Examiner, Art Unit 3657